Dismissed and Memorandum Opinion filed July 23, 2009







Dismissed
and Memorandum Opinion filed July 23, 2009.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-09-00502-CV
____________
 
FAVRET, DEMAREST, RUSSO & LUTKEWITTE,
a Professional Law Corporation, Appellant
 
V.
 
RIMKUS CONSULTING GROUP, Appellee
 

 
On Appeal from the
County Civil Court at Law No. 3 
Harris County,
Texas
Trial Court Cause
No. 934,303
 

 
M E M O R A N D U M   O P I N I O N
This is
an accelerated appeal from an order denying a special appearance signed May 19,
2009.  On July 13, 2009, appellant filed a motion to dismiss the appeal.  See
Tex. R. App. P. 42.1.  The motion
is granted.  
Accordingly,
the appeal is ordered dismissed.
PER
CURIAM
Panel consists of Chief Justice Hedges and Justices
Yates and Frost.